DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/21 has been entered.
Claims 1-9, 11-13, 15-16, 18-20, and 24-25 have been canceled. Claims 30-32 have been added. Claims 10, 17, 21, 22, and 27-29 have been amended. Claims 10, 14, 17, 21-23, and 26-32 are pending and under examination.
Withdrawn Rejections
The rejection of claims 10, 11, 14, 17, 21-23 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 13, page 26 of the previous Office action.
The rejection of claim(s) 10, 11, 14, 17, 21-23 and 26-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US Patent 10,208,099 B2, published February 19, 2019; cited on the IDS filed 9/9/20) is withdrawn in light of Applicant’s statement that the subject matter disclosed in US Patent No. 10,208,099 B2 was commonly owned at the time the claimed invention was effectively filed. See paragraph 16, page 28 of the previous Office action.
Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 10, 14, 17, 21-23 and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 23-32 of copending Application No. 16/219,183 in view of Yang et al. (US Patent Application Publication 2008/0300188 A1, published December 4, 2008).
The instant claims are drawn to a method for preventing or treating a disease caused by influenza virus in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising an interleukin-7 fusion protein, and a pharmaceutically acceptable carrier, wherein the administration is an intranasal administration; and wherein the IL-7 fusion protein is represented by the formula: N’-Fc-A-IL-7-C’ or N’-A-IL-7-Fc-C’ wherein N’ is the N-terminus of the fusion protein; C’ is the C-terminus of the fusion protein, A is an oligopeptide comprising 1 to 10 consecutive amino acid residues selected from M and G, with the proviso that when A is an oligopeptide of a single amino acid residue, A is glycine; IL-7 is an interleukin 7 comprising the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, or to 6 or a polypeptide having homology of about 95% or more to the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, or 6; and Fc is an immunoglobulin Fc region represented by Formula (I) N’-(Z1) p-Y-Z2-Z3-Z4-C’ Formula (I), wherein, N’ is the N-terminus of a polypeptide and C’ is the C-terminus of the polypeptide, p is an integer of 0 or 1, Z1 is an amino acid sequence having 5 to 9 consecutive amino acid residues starting from the 98th position toward the N-terminus of SEQ ID NO:7, Y is an amino acid sequence having 5 to 64 consecutive amino acid residues starting from the 162nd position toward the N-terminus of SEQ ID NO: 7, Z2 is an amino acid sequence having 4 to 37 consecutive amino acid residues starting from the 163rd position toward the C-terminus of SEQ ID NO: 7, Z3 is an amino acid sequence having 70 to 106 consecutive amino acid residues starting from the 220th position toward the N-terminus of SEQ ID NO: 8, and Z4 is st position toward the C-terminus of SEQ ID NO: 8.
Claim 1 of the ‘183 application recites a polypeptide following structure: N'- A - IL-7 - C'  wherein N' and C' are the N'-terminus and the C'-terminus of the protein, respectively, A is glycine or an oligopeptide consisting of 2 to 10 amino acid residues selected from the group consisting of methionine and glycine, and -IL-7 is a protein comprising the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, or 6. Dependent claims 2 and 4 add the following limitations: wherein the IL-7 consists of the amino acid sequence of SEQ ID NO: 1 to 6 wherein A is any one selected from the group consisting of glycine, methionine-methionine, glycine- glycine, methionine-glycine, glycine-methionine, methionine-methionine-methionine, methionine-methionine-glycine, methionine-glycine-methionine (elected species), glycine-methionine- methionine, methionine-glycine-glycine, glycine-methionine-glycine, glycine-glycine- methionine, and glycine-glycine-glycine.  Claims 23-25 and 28-29 of the ‘183 application are drawn to a pharmaceutical composition comprising the polypeptide according to claim 1; which further comprises a pharmaceutically acceptable carrier; which is an injection formulation; which comprises the sequence of SEQ ID NO: 15, 16, 17, 18, 19, or 20; which comprises a sequence of 95% or more identity to the sequence of SEQ ID NO: 15, 16, 17, 18, 19, or 20. Claims 26-27 of the ‘183 application are drawn to a method of preventing or treating a disease comprising administering the modified interleukin-7 or interleukin-7 fusion protein according to claim 1 and a pharmaceutically acceptable carrier to a subject in need thereof, wherein the disease is selected from the group consisting of head and neck cancer, uterine cervical cancer, influenza, hepatitis B, hepatitis C, and virus infections. Claim 30 is drawn to a pharmaceutical compositing comprising the polypeptide of claim 1 and a pharmaceutically acceptable carrier. Claim 31 is drawn to a pharmaceutical compositing comprising the polypeptide of claim 28 and a pharmaceutically acceptable carrier. Claim 32 is drawn to a pharmaceutical compositing comprising the polypeptide of claim 29 and a pharmaceutically acceptable carrier.

However, Yang et al. teach a hybrid Fc region represented by the following formula: N′-(Z1)p-Y-Z2-Z3-Z4-C′, wherein N′ is the N-terminus and C′ is the C-terminus of the polypeptide, p is an integer of 0 or 1, Z1 is an amino acid sequence comprising at least a C-terminal portion of the amino acid residues at positions 90 to 98 of (i) SEQ ID NO: 11 or (ii) SEQ ID NO: 14; Y is an amino acid sequence comprising at least a C-terminal portion of the amino acid residues at (i) positions 99 to 113 of SEQ ID NO: 11 or (ii) positions 99 to 162 of SEQ ID NO: 14; Z2 is an amino acid sequence comprising at least an N-terminal portion of the amino acid residues at (i) positions 111 to 147 of SEQ ID NO: 12 or (ii) positions 163 to 199 of SEQ ID NO: 14; Z3-Z4 is an amino acid sequence selected from the group consisting of (i) a continuous amino acid sequence comprised of the C-terminal portion of the amino acid residues at positions 118 to 223 of SEQ ID NO: 11 and the N-terminal portion of the amino acid residues at positions 224 to 330 of SEQ ID NO: 11, (ii) a continuous amino acid sequence comprised of the C-terminal portion of the amino acid residues at positions 114 to 219 of SEQ ID NO: 12 and the N-terminal portion of the amino acid residues at positions 220 to 326 of SEQ ID NO: 12, (iii) a continuous amino acid sequence comprised of the C-terminal portion of the amino acid residues at positions 165 to 270 of SEQ ID NO: 24 and the N-terminal portion of the amino acid residues at positions 271 to 377 of SEQ ID NO: 24, and (iv) a continuous amino acid sequence of the C-terminal portion of the amino acid residues at positions 115 to 220 of SEQ ID NO: 13 and the N-terminal portion of the amino acid residues at positions 221 to 327 of SEQ ID NO: 13 (See claim 1 and table 1). It should be noted that SEQ ID NOs: 11 or 14 contain the same sequences as SEQ ID NOs: 7 and 8 of the instant claims. Yang et al. teach the modified Fc region has the amino acid sequence set forth in SEQ ID NO: 9 (See paragraph 037 and SEQ ID NO: 19, hFc-2). Yang et al. teach that fusion of soluble proteins to IgG leads to reduced biological activities, compared to non-fused cytokines, and Fc domains cause undesirable immune responses (See paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IL-7-Fc fusion protein, as taught by the ‘183 application, to include the hybrid Fc region, as taught by Yang et al., because Yang et al. teach that fusing biological molecules, such as IL-7, to the hybrid Fc region increases the serum half-life of the biologically active molecule. Given that Yang et al. teach that biologically active molecules suffer from low in vivo stability, it would be obvious to one of ordinary skill in the art to fuse the modified IL-7 of the ‘183 application to the hybrid Fc region taught by Yang et al. in order to improve the in vivo stability and bioavailability of the IL-7. Furthermore, Yang et al. teach that the hybrid Fc region minimizes undesirable non-specific immune reactions that are associated with unmodified Fc regions. One of ordinary skill in the art would be motivated to fuse IL-7 to a modified hybrid Fc region having Formula (I) because doing so would provide an IL-7-Fc fusion protein with increased serum half-life, minimal loss of biological activity and with less risk of undesired immune responses when administered to a subject when treating influenza. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments
Applicant request that the provisional rejections be held in abeyance until allowable subject matter is identified. 
Response to Arguments

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. Accordingly, the rejection is maintained.
Claims 10, 11, 14, 17, 21-23 and 26-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. 10,844,104 (reference application). Instant claim 10 and claim 7 of the ‘104 Application recite the same IL-7 fusion protein, wherein the IL-7 comprises the amino acid sequence of SEQ ID NO:1, wherein the IL-7 fusion protein is represented by the formula: N’-Fc-A-IL-7-C’ or N’-A-IL-7-Fc-C’ wherein N’ is the N-terminus of the fusion protein; C’ is the C-terminus of the fusion protein, A is an oligopeptide comprising 1 to 10 consecutive amino acid residues selected from M and G, with the proviso that when A is an oligopeptide of a single amino acid residue, A is glycine; IL-7 is an interleukin 7 comprising the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, or to 6 or a polypeptide having homology of about 95% or more to the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, or 6; and Fc is an immunoglobulin Fc region represented by Formula (I) N’-(Z1) p-Y-Z2-Z3-Z4-C’ Formula (I), wherein, N’ is the N-terminus of a polypeptide and C’ is th position toward the N-terminus of SEQ ID NO:7, Y is an amino acid sequence having 5 to 64 consecutive amino acid residues starting from the 162nd position toward the N-terminus of SEQ ID NO: 7, Z2 is an amino acid sequence having 4 to 37 consecutive amino acid residues starting from the 163rd position toward the C-terminus of SEQ ID NO: 7, Z3 is an amino acid sequence having 70 to 106 consecutive amino acid residues starting from the 220th position toward the N-terminus of SEQ ID NO: 8, and Z4 is an amino acid sequence having 80 to 107 consecutive amino acid residues starting from the 221st position toward the C-terminus of SEQ ID NO: 8. Although instant claim 10 is directed towards a method for preventing of treating a disease caused by influenza virus, the specification of the ‘104 application clearly teaches that the IL-7 fusion protein may be administered for treating or preventing influenza virus (See paragraphs 0099-0101). In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010) a method for preventing or treating a disease caused by influenza virus is an obvious variation of claim 1 of the ‘104 application because one would readily understand that the claimed product of the ‘104 application could be used for preventing or treating a disease caused by influenza virus.
Please note that when considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992).  However, this does not mean that one is precluded from all use of the patent disclosure.  For example, the patent may be consulted in order to determine the utility of a claimed compound.  See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010) 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments
Applicant request that the provisional rejections be held in abeyance until allowable subject matter is identified. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. Accordingly, the rejection is maintained.
Claims 10, 11, 14, 17, 21-23 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,208,099 in view of in view of Yang et al. (US Patent Application Publication 2008/0300188 A1, published December 4, 2008).
The instant claims are drawn to a method for preventing or treating a disease caused by influenza virus in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising an interleukin-7 fusion protein, and a pharmaceutically acceptable carrier, wherein the administration is an intranasal administration; and wherein the IL-7 fusion protein is represented by the formula: N’-Fc-A-IL-7-C’ or N’-A-IL-7-Fc-C’ wherein N’ is the N-terminus of the fusion protein; C’ is the C-terminus of the fusion protein, A is an oligopeptide comprising 1 to 10 consecutive amino acid residues selected from M and G, with the proviso that when A is an oligopeptide of a single amino acid residue, A is glycine; IL-7 is an interleukin 7 comprising the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, or to 6 or a polypeptide having homology of about 95% or more to the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, or 6; and Fc is an immunoglobulin Fc region represented by Formula (I) N’-(Z1) p-Y-Z2-Z3-Z4-C’ Formula (I), wherein, N’ is the N-terminus of a polypeptide and C’ is the C-terminus of the polypeptide, p is an integer of 0 or 1, Z1 is an amino acid sequence having 5 to 9 consecutive amino acid residues starting from the 98th position toward the N-terminus of SEQ ID NO:7, Y is an amino acid sequence having 5 to 64 consecutive amino acid residues starting from the 162nd position toward the N-terminus of SEQ ID NO: 7, Z2 is an amino acid sequence having 4 to 37 consecutive amino acid residues starting from the 163rd position toward the C-terminus of SEQ ID NO: 7, Z3 is an amino acid sequence having 70 to 106 consecutive amino acid residues starting from the 220th position toward the N-terminus of SEQ ID NO: 8, and Z4 is an amino acid sequence having 80 to 107 consecutive amino acid residues starting from the 221st position toward the C-terminus of SEQ ID NO: 8.

In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010) a method for preventing or treating a disease caused by influenza virus is an obvious variation of claim 1 of the ‘099 patent because one would readily understand that the claimed product of the ‘099 application could be used for preventing or treating a disease caused by influenza virus.
The claims of the ‘099 patent do not recite a wherein the modified IL-7 comprises an Fc immunoglobulin region represented by Formula I.  
However, Yang et al. teach a hybrid Fc region represented by the following formula: N′-(Z1)p-Y-Z2-Z3-Z4-C′, wherein N′ is the N-terminus and C′ is the C-terminus of the polypeptide, p is an integer of 0 or 1, Z1 is an amino acid sequence comprising at least a C-terminal portion of the amino acid residues at positions 90 to 98 of (i) SEQ ID NO: 11 or (ii) SEQ ID NO: 14; Y is an 
in vivo stability, it would be obvious to one of ordinary skill in the art to fuse the modified IL-7 of the ‘099 patent to the hybrid Fc region taught by Yang et al. in order to improve the in vivo stability and bioavailability of the IL-7. Furthermore, Yang et al. teach that the hybrid Fc region minimizes undesirable non-specific immune reactions that are associated with unmodified Fc regions. One of ordinary skill in the art would be motivated to prevent or treat a disease caused by influenza virus comprising administering an IL-7 fusion protein comprising administering a modified IL-7 fused to a hybrid Fc region having Formula (I) because doing so would provide an IL-7-Fc fusion protein with increased serum half-life, minimal loss of biological activity and with less risk of undesired immune responses when administered to a subject when treating influenza. 
Applicant’s Arguments
Applicant request that the provisional rejections be held in abeyance until allowable subject matter is identified. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, 14, 17, 21-23 and 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
th position toward the N-terminus of SEQ ID NO:7, Y is an amino acid sequence having 5 to 64 consecutive amino acid residues starting from the 162nd position toward the N-terminus of SEQ ID NO: 7, Z2 is an amino acid sequence having 4 to 37 consecutive amino acid residues starting from the 163rd position toward the C-terminus of SEQ ID NO: 7, Z3 is an amino acid sequence having 70 to 106 consecutive amino acid residues starting from the 220th position toward the N-terminus of SEQ ID NO: 8, and Z4 is an amino acid sequence having 80 to 107 consecutive amino acid residues starting from the 221st position toward the C-terminus of SEQ ID NO: 8.
The specification teaches that the term IL-7 encompasses IL-7 or a polypeptide having a similar activity to IL-7. The specification teaches that the IL-7 protein or a fragment thereof may comprise a variety of modified proteins or peptides, i.e., variants. Such modification may be carried out by substitution, deletion or addition of one or more proteins of wild-type IL-7, which does not alter the function of IL-7. These various proteins or peptides may have homology of 
A method for treating influenza virus infection in a subject in need thereof, comprising administering intranasally to the subject a composition comprising an interleukin-7 fusion protein, and a pharmaceutically acceptable carrier, wherein the IL-7 fusion protein is represented by the formula: N’-Fc-A-IL-7-C’ or N’-A-IL-7-Fc-C’, wherein the IL-7 comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-6, A is an oligopeptide selected from the group consisting of  glycine, methionine-methionine, glycine-glycine, methionine-glycine, glycine-methionine, methionine-methionine-methionine, methionine-methionine-glycine, methionine-glycine-methionine, glycine-methionine-methionine, methionine-glycine-glycine, glycine-methionine-glycine, glycine-glycine-methionine, and glycine-glycine-glycine and the Fc portion comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 9-14 meets the written description provision of 35 U.S.C. 112(a). However, the claims encompass far more than the aforementioned IL-7 modified fusion proteins. The amended claims broadly encompass a vast genus of fusion proteins in which the 
Regarding the IL-7 portion of the fusion protein, the specification does not provide any correlation between what 95% of the sequence must be maintained and what 5% is allowed to vary while still maintaining the claimed function of having IL-7 activity. It should be noted that the instant claims recite “about 95%”.  The customary interpretation of the term “about” is approximately ± 10%.  Given the broadest reasonable interpretation, the term “about” provides for an additional approximate variance of 10%. Thus, a polypeptide having a homology of about 95% can read as 90% to 100%. A variance of 90%, for example, in an IL-7 polypeptide that is 177 amino acids in length translates into 17 residues that may be added, deleted, substituted, or otherwise mutated anywhere throughout the entire length of the 177 residue amino acid polypeptide. There is no limitation in the claims, as written, that the variance be contiguous. Moreover, there is not limitation stating that a substitution, for example, must be a conservative substitution. As a result, there are potentially thousands of variant permutations that could be made and still maintain a variance of greater than 90%. Even if the term “about 95%” was interpreted to mean a variance of exactly 95%, this still allows for 8 residues to be added, deleted, substituted, or mutated anywhere in the 177 residue amino acid sequence. Therefore, these structures (i.e. sequence variants) are claimed only by their functional characteristics and the specification fails to provide a sufficient correlation between the claimed functional characteristics (i.e. having IL-7) and the necessary structural components (i.e. critical domains within the sequences). 
Regarding the Fc portion of the fusion protein, the claims state that the Fc region has the structure set forth in formula I. The formula allows for various combinations of various portions of SEQ ID NO: 7 and SEQ ID NO: 8. Given the unlimited options and combinations permitted, 
As noted in example 3 of the specification and on page 16 Applicant’s remarks dated 1/13/21, neither the IL-7 or Fc region alone possess anti-viral activity, but rather, it is the combination of the two molecules that exhibits anti-viral activity. Thus, the disclosure of partial structures of the IL-7 molecule and the Fc region molecule is insufficient to describe the genus of fusion proteins that would exhibit anti-viral activity because there is no guidance regarding which of these partial structures, when combined, would exhibit the claimed function. That is, there is insufficient guidance such that one of skill in the art would know a priori which combinations of variant IL-7 molecules and Fc region molecules would exhibit anti-viral activity. 
 It is noted that MPEP § 2163 states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad genus. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
In the instant case, the specification adequately describes only one complete fusion protein possessing the claimed functions identified as IL-7-mFc. It should be noted that the exemplified species comprises the full-length human IL-7 amino acid sequence as set forth in SEQ ID NO: 1 and an Fc region comprising the amino acid sequence set forth in SEQ ID NO: 9. 
Regarding newly added claims 31-32, the claims recite preventing or treating a disease caused by influenza virus comprising administering an effective amount of a fusion protein having homology if about 95% or more to SEQ ID NOs: 22-25. Thus, the claims broadly encompass all routes of administration. However, the specification teaches that only intranasal IL-7mFc treatment completely protected mice against lethal influenza infection, whereas IL-
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
The genus of IL-7 fusion proteins does not meet the requirements under 35 U.S.C. 112, first paragraph, because the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601,1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481,1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
A "representative number of species" means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us], "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2dl961,1966 (1997); In re Gosteli, 872 F.2dl008,1012,10 USPQ2dl614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
The state of the art regarding IL-7 mutants is discussed by Foss et al. (US Patent Application Publication 2005/0054054 A1, published March 10, 2005). Foss et al. teach mutating IL-7 in the region of the carboxy terminus can result in modification of receptor ligand interactions between IL-7 and the IL-7 receptor (See abstract). Foss et al. teach that a series of IL-7 mutations in the regions of amino acids 136-144 of human IL-7 were prepared. Foss et al. teach that IL-7W143A and IL-7W143H bind to IL-7R with less affinity compared to native IL-7. Both mutants, however, were capable of inducing proliferation of IL-7-dependent 2E8 cells (26% for IL-7W143H and 4% for IL-7W143A compared to native IL-7) (See paragraph 0061). Foss et al. teach that all of the IL-7 mutants induced less proliferation of the leukemia cells than native 
Gillies et al. (US Patent Application Publication 2006/0141581 A1, published June 29, 2006) disclose IL-7 variants having reduced immunogenicity; however, the reference only provides prophetic examples of determining the in vitro activity of the IL-7 variants (See paragraphs 0006-0010, 0183, and 0200-0205). Therefore, it cannot be determined if the prior art variants retain IL-7 activity. Thus, the prior art provides evidence that it cannot be predicted that variant IL-7 polypeptides will have the same function, based solely on structural similarity the naturally occurring protein. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any 
Additionally, Bork (Genome Research, 2000; 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it 
The state of the art regarding the structure-function correlation cannot be relied upon because functional characteristics of any peptide/protein are determined by its structure as evidenced by Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937). Greenspan et al. teach that as little as one substitution of an amino acid (e.g. alanine) in a sequence results in unpredictable changes in the 3-dimenstional structure of the new peptide sequence which, in turn, results in changes in the functional activity such as binding affinity of the peptide sequence (page 936, 1st column). Greenspan et al. teach that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column). 
Given not only the teachings of Bowie et al., Lazar et al., Burgess et al., and Greenspan et al., but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity to IL-7. Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given protein will function in a given manner. Furthermore, as noted by Bowie et al., even conservative substitutions can affect the structure/function relationship of a protein.
Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of fusion proteins. Although the prior art 
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizard tech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886,1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Applicant’s Arguments

Applicant argues that the Office correctly states that examples 2 and 3 show that IL-7 molecule or an Fc region molecule alone does not show anti-viral protective activities whereas the IL-7-Fc conjugate show anti-viral protective activities. Applicant argues that Example 3 explains that the IL-7-Fc fusion protein’s protective immune response is obtained from FcRn-dependent mechanism. That it, the combination of the effector function of an immunoglobulin Fc region and the activity of the IL-7 renders the desired anti-viral protective effects. Applicant argues that the examples also show that an Fc-m-IL-7 was administered to an animal model prior to virus infection and its anti-viral effects lasted up to 35 days after treatment. 
Response to Arguments 
Applicant’s arguments have been fully considered but they are not persuasive.
In response to Applicant’s argument that IL-7 variants and Fc regions were known when the application was filed, as noted above, the specification teaches that it is the specific combination of the IL-7 polypeptide and Fc region molecule that exhibits anti-viral activity, not the individual components themselves. That is, the IL-7 polypeptide alone does not exhibit anti-viral activity and neither does the Fc region molecule. Thus, it is not sufficient to describe the 
 Although the specification adequately describes the IL-7 polypeptides having the sequences in SEQ ID NOs: 1-6, the specification fails to describe variants having about 95% homology to SEQ ID NOs: 1-6. Given that the variants can have up to 17 amino acid substitutions, deletions and/or additions, the limited IL-7 analogs disclosed in the art are not sufficient to describe the genus, as it is known that structural similarity between two proteins does not always correlate with function. Likewise, the disclosure of the Fc regions having the amino acid sequence set forth in SEQ ID NOs: 9-14 is not an indication of other Fc regions having formula I that, when combined with an IL-7 polypeptide, will exhibit the claimed anti-viral activity. Formula I encompasses a vast genus of polypeptides, ranging in length from 240-323 amino acids. The polypeptides comprise various combinations of contiguous amino acid residues found in SEQ ID NO: 7 and SEQ ID NO: 8. Given the unlimited options and combinations permitted, it is not predictable which Fc regions, when combined with an IL-7 polypeptide, will exhibit the claimed anti-viral activity.  US Patent Application Publication 2008/0300188 does not cure this deficiency, as the patent publication only discloses the Fc region in isolation.
In response to Applicant’s argument that the specification discloses the anti-viral activities of the claimed IL-7 fusion proteins, the specification only demonstrates that a single specific combination of IL-7 polypeptide and Fc region that provides the antiviral functions. Therefore, the incomplete and partial structures recited in the claims for the individual parts of the fusion protein are insufficient to demonstrate that Applicant had possession of the genus of IL-7 fusion proteins that have the claimed antiviral activities. Therefore, the specification does not show that Applicant had possession of the claimed genus of IL-7 fusion proteins having the claimed antiviral activities by establishing a structure-function correlation or by disclosing a representative number of species that reflects the variation within the genus.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        
/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646